   Case 4:21-cv-00003-CDL-MSH Document 52 Filed 07/29/21 Page 1 of 11



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

MICHAEL A. GLOVER,                    :
                                      :
            Plaintiff,                :
     VS.                              :        NO. 4:21-CV-00003-CDL-MSH
                                      :
Warden REAGAN BLACK, et al.,          :
                                      :
            Defendants.               :
                                      :

                                      ORDER

     Presently pending before the Court are Plaintiff’s Objections

(ECF Nos. 35, 37, 38, 43) to the Recommendation of the United

States Magistrate Judge to dismiss certain of Plaintiff’s claims

without    prejudice    (ECF    No.     31).      The   Court   has   thoroughly

considered Plaintiff’s Objections and performed a de novo review

of the portions of the Recommendation to which Plaintiff objects.

Having done so, and for the reasons explained below, the Court

finds Plaintiff’s substantive objections to the Recommendation to

be without merit.           Therefore, the Recommendation filed by the

United States Magistrate Judge on May 21, 2021 (ECF No. 31) is

hereby approved, adopted, and made the Order of the Court.                   The

Clerk,    however,     is    DIRECTED     to   docket   Plaintiff’s     original

Complaint in the above-captioned action (ECF No. 1) as a separate

civil action in this Court, and Plaintiff is ORDERED to either pay

the filing fee or file a motion to proceed in forma pauperis in
    Case 4:21-cv-00003-CDL-MSH Document 52 Filed 07/29/21 Page 2 of 11



that new action if he intends to proceed with the claims contained

in his original Complaint (ECF No. 1).

                               DISCUSSION

     I.    Requests for Appointed Counsel

     In several different places in his Objections, Plaintiff

mentions that he “will need professional counsel to represent [him]

any further.”     See, e.g., Objs. 9, June 7, 2021, ECF No. 35.

Plaintiff is again advised that “[a]ppointment of counsel in a

civil case is not a constitutional right.” Wahl v McIver, 773 F.2d

1169, 1174 (11th Cir. 1986) (per curiam). Rather, appointment of

counsel “is a privilege that is justified only by exceptional

circumstances.” Id. In deciding whether legal counsel should be

provided, the Court considers, among other factors, the merits of

Plaintiff’s claim and the complexity of the issues presented. Holt

v. Ford, 862 F.2d 850, 853 (11th Cir. 1989).1        But “[t]he key” in

determining whether appointed counsel is warranted “is whether the

pro se litigant needs help in presenting the essential merits of

his position to the court.”       Nelson v. McLaughlin, 608 F. App’x

904, 905 (11th Cir. 2015) (per curiam)




1 The federal in forma pauperis statute authorizes courts to “request an
attorney to represent any person unable to afford counsel,” 28 U.S.C. §
1915(e)(1). The statute does not, however, provide any funding to pay
attorneys for their representation or authorize courts to compel
attorneys to represent an indigent party in a civil case. See Mallard
v. U.S. Dist. Ct. for S. Dist. of Iowa, 490 U.S. 296, 310 (1989).
                                    2
    Case 4:21-cv-00003-CDL-MSH Document 52 Filed 07/29/21 Page 3 of 11



     In accordance with Holt, and upon a review of the record in

this case, the Court finds that Plaintiff has adequately set forth

the essential merits of his claims, and the applicable legal

doctrines are readily apparent. As such, Plaintiff’s requests for

appointed counsel are DENIED.          Should it later become apparent

that legal assistance is required to avoid prejudice to Plaintiff’s

rights, the Court, on its own motion, will consider assisting him

in securing legal counsel at that time. Consequently, there is no

need for Plaintiff to file additional requests for counsel.

     II.   Eighth Amendment COVID-19 Exposure Claims

     Plaintiff has filed nearly eighty pages of Objections to the

Magistrate Judge’s May 21, 2021 Order and Recommendation.         Most of

these   pages    are   devoted   to   Plaintiff’s   contention   that    the

Magistrate Judge improperly dismissed Plaintiff’s claims                that

Defendant Black, the warden of Rutledge State Prison (“RSP”) in

Columbus, Georgia, failed to take proper precautions to prevent

the spread of COVID-19 in the prison.        The Magistrate Judge found

that Plaintiff failed to plead facts in his second Recast Complaint

(ECF No. 23) sufficient to show that Defendants knowingly exposed

Plaintiff to COVID-19 and thus failed to state an actionable claim.

Order & Recommendation 7-8, ECF No. 31.         As such, the Magistrate

Judge found that the Eighth Amendment COVID-19 exposure claims in

the second Recast Complaint were due to be dismissed without

prejudice.      Id.

                                      3
    Case 4:21-cv-00003-CDL-MSH Document 52 Filed 07/29/21 Page 4 of 11



     The Magistrate Judge did not err in this finding. Plaintiff’s

original Complaint (ECF No. 1) alleges that nurses and staff at

RSP were not following the Georgia Department of Corrections’

protocols concerning COVID-19 exposure, but Plaintiff subsequently

filed an amended/recast complaint (ECF No. 8) that took the place

of the original Complaint as a matter of law.              See Schreane v.

Middlebrooks¸ 522 F. App’x 845, 847 (11th Cir. 2013) (per curiam)

(noting    that   generally,   an    amended   complaint   supersedes    the

original   complaint   unless   the       amended   complaint   specifically

refers to or adopts the original complaint).2 The Magistrate Judge

advised Plaintiff that his original Complaint (ECF No. 1) had been

superseded and observed that it was unclear whether Plaintiff

intended to raise an Eighth Amendment claim concerning his exposure

to COVID-19 in addition to his claims made in his amended/recast

complaint (ECF No. 8), i.e., that he was retaliated against for

complaining about his exposure to COVID-19.             Order to Recast 5,

Apr. 7, 2021, ECF No. 21.           Plaintiff was therefore directed to

recast his Complaint on the Court’s standard form to include all

facts and allegations he wished the Court to consider in this case.

Id. Plaintiff was further advised that this recast complaint would

also supersede both the original and amended/recast complaints

(ECF Nos. 1, 8), and the Court would not look back to those


2 Plaintiff was permitted to amend his Complaint once as a matter of
right at this stage of the litigation. Fed. R. Civ. P. 15(a).
                                      4
    Case 4:21-cv-00003-CDL-MSH Document 52 Filed 07/29/21 Page 5 of 11



documents to determine whether Plaintiff had stated a cognizable

claim in this lawsuit.      Id. at 6-7.

     Despite these clear instructions, Plaintiff’s second, court-

ordered recast complaint (ECF No. 23) did not contain any specific

facts showing how Defendants failed to comply with established

COVID-19 or otherwise knowingly exposed Plaintiff to COVID-19.                 As

such, the Magistrate Judge did not err in dismissing these claims.

Plaintiff was plainly advised of the effect his second, court-

ordered     recast    complaint   would       have   on    his   original     and

amended/recast complaints, and he was also advised that the Court

would not look back to those documents to determine whether he had

stated a claim upon which relief may be granted.

     The Court recognizes, however, that Plaintiff strenuously and

repeatedly states in his Objections that he “did not want to

abandon     [his]    Covid-19   case,       and   that    [he]   did   want   the

(retaliation) case” to be filed “separate from the Covid-19 case,”

in order “to make each one of them a single-case, one from

another.”    Objs. 1, June 7, 2021, ECF No. 35.             In an abundance of

caution, the Court therefore DIRECTS the Clerk to file the original

Complaint in this action (ECF No. 1) in a separate civil action.

Plaintiff is also ORDERED to either pay the Court’s filing fee in

full or to file a motion for leave to proceed in forma pauperis in

this new action.      The Clerk shall provide Plaintiff with a copy of

the necessary forms, marked with the case number of the new case,

                                        5
   Case 4:21-cv-00003-CDL-MSH Document 52 Filed 07/29/21 Page 6 of 11



that Plaintiff should use for this purpose.          Plaintiff shall have

TWENTY-ONE (21) DAYS from the date of this Order to pay the filing

fee or move to proceed in forma pauperis in the new action. If and

when Plaintiff pays the filing fee or his motion for leave to

proceed in forma pauperis is granted, his original Complaint will

be screened in the newly-opened action pursuant to 28 U.S.C. §

1915A and/or § 1915(e). If Plaintiff does not fully and timely

comply with this Order, however, his new action may be dismissed.

The Court notes, however,        that it cannot      sua sponte     request

information from Plaintiff’s former counsel or any other party or

entity to determine whether Plaintiff has stated a constitutional

claim upon which relief may be granted.          See, e.g., Objs. 1, 5,

June 7, 2021, ECF No. 35 (requesting that the Court contact an

attorney with the Southern Center for Human Rights to obtain

information on alleged COVID-19 protocol violations in Georgia

prisons).

     III. Remaining Claims

     Plaintiff’s remaining claims in the second, court-ordered

recast complaint focus primarily on the incident where he was

attacked by fellow inmate Munson, allegedly at the behest of (or

at least with the knowledge of) Defendant Black and other prison

officials.       Plaintiff   objects      to   the   Magistrate     Judge’s

recommendation    to   dismiss   claims    related    to   that   incident,

generally contending that he has pleaded facts sufficient to state

                                   6
     Case 4:21-cv-00003-CDL-MSH Document 52 Filed 07/29/21 Page 7 of 11



actionable claims.        The Court will liberally construe Plaintiff’s

Objections as an attempt to amend his pleadings to include those

additional facts.       See, e.g., Newsome v. Chatham Cnty. Det. Ctr.,

256 F. App’x 342, 344 (11th Cir. 2007) (per curiam).                           Even when

considering these new facts, however, Plaintiff has failed to state

a   claim   upon     which    relief   may     be    granted      as    to    the    claims

recommended for dismissal, as discussed in more detail below.                              As

such, leave to amend second recast complaint further is denied as

futile.     See, e.g., Bryant v. Dupree, 252 F.3d 1161, 1163 (11th

Cir. 2001) (holding that district court may deny leave to amend

“where amendment would be futile”).

       First, Plaintiff alleges that he has pleaded facts sufficient

to show that Defendants Cofield, Byrd, Fleming, Moody, and Young

retaliated against him by failing to properly investigate the

attack,     losing    evidence      relevant    to       the    attack,      and    denying

Plaintiff access to his medical records and indigent postage.

Objs. 6-7, 8-9, June 7, 2021, ECF No. 35.                 Plaintiff further states

that   these    actions      were   intended        to   cover     up   the    fact      that

Plaintiff was attacked by inmate Munson.                  Id.    Plaintiff has still

failed to show, however, that Defendants took these actions because

Plaintiff      complained      about   Defendant         Black’s    handling        of    the

COVID-19 pandemic.           “Plaintiff must allege a causal link between

the protected activity and the adverse treatment, and there must

be at least a ‘colorable suspicion’ of retaliation for a complaint

                                         7
   Case 4:21-cv-00003-CDL-MSH Document 52 Filed 07/29/21 Page 8 of 11



to survive and proceed into discovery.”                Gonzalez v. Archer, Case

No. 5:16CV34/LAC/EMT, 2016 WL 7733977, at *4 (N.D. Fla. Dec. 12,

2016), report and recommendation adopted, 5:16CV34/LAC/EMT, 2017

WL 113062 (N.D. Fla. Jan. 11, 2017), order withdrawn (Mar. 3,

2017), and report and recommendation adopted, 5:16CV34, 2017 WL

7663126 (N.D. Fla. Mar. 3, 2017), aff'd in relevant part, 725 Fed.

Appx.   739    (11th    Cir.    2018).        The    Magistrate   Judge   properly

concluded that Plaintiff has failed to allege facts that plausibly

establish this causal link with respect to each of the Defendants

in this action except Defendant Black, against whom Plaintiff’s

retaliation claims are proceeding.

     Plaintiff       also      suggests       that    the   alleged    “cover-up”

interfered with his ability to pursue his grievances related to

the attack. See, e.g., Objs. 7, ECF No. 35.                 But prisoners in the

Eleventh      Circuit    have    no    constitutionally-protected          liberty

interest      in   accessing     a    prison’s       grievance    procedure,   and

therefore Plaintiff has failed to state a cognizable claim with

respect to the manner in which prison officials investigated or

processed his grievances.            Bingham v. Thomas, 654 F.3d 1171, 1177

(11th Cir. 2011) (per curiam) (affirming dismissal of prison’s

claims that prison’s grievance procedure was inadequate).

     To the extent Plaintiff is contending Defendants’ actions

interfered with his ability to pursue his claims in court, the

basis for such claims is unclear.              Plaintiff’s claims that he was

                                          8
      Case 4:21-cv-00003-CDL-MSH Document 52 Filed 07/29/21 Page 9 of 11



injured     in    the   attack     are    proceeding     for     further   factual

development, and Plaintiff still has not alleged that he suffered

an “actual injury” with respect to his ability to pursue these or

any other claims.       Cline v. Tolliver, 434 F. App’x 823, 825 (11th

Cir. 2011) (per curiam) (holding that “[a] plaintiff cannot state

a claim by simply alleging systemic denial of access to courts or

legal resources without tying the denial to an actual injury,”

such as “the denial or dismissal of a direct criminal appeal,

habeas petition, or civil rights case”).3 Plaintiff has therefore

failed to state a cognizable access-to-courts claim based on the

alleged “cover-up.”

       Finally,    to   the      extent   Plaintiff      still    contends    that

Defendants’ failure to follow GDC policy with respect to the

investigation and processing of inmate grievances, see, e.g.,

Objs. 32, June 7, 2021, ECF No. 35, Plaintiff has failed to state

a claim.    As the Magistrate Judge correctly explained in his Order

and    Recommendation,     the    mere    failure   to   follow     a   policy   or


3Plaintiff also objects on grounds that the Magistrate Judge found
there was “know [sic] injury” alleged and overlooked the fact that
there was “prementant [sic] damage done to [Plaintiff’s] left eye”
during the attack.    Objs. 1, July 12, 2021, ECF No. 43.      The
Magistrate Judge simply found that Plaintiff did not suffer an
“actual injury” with respect to his access-to-courts claim—this
kind of “actual injury” is not a physical injury, but rather an
injury to a plaintiff’s ability to pursue his claims in court.
The Magistrate Judge did not find that Plaintiff had not suffered
any physical injuries when he was attacked, and his claims based
on these physical injuries are proceeding against Defendants
Black, Byrd, and Cofield.
                                          9
   Case 4:21-cv-00003-CDL-MSH Document 52 Filed 07/29/21 Page 10 of 11



procedure    does   not   automatically       amount   to    a   constitutional

violation.    Taylor v. Adams, 221 F.3d 1254, 1259 (11th Cir. 2000)

(“[F]ailure to follow procedures does not, by itself, rise to the

level of deliberate indifference because doing so is at most a

form of negligence.”).          And, as noted above, Plaintiff has no

constitutional right to access a prison’s grievance policy.               These

claims therefore also remain subject to dismissal.

                                 CONCLUSION

     For the foregoing reasons, the Court finds that Plaintiff’s

Objections to the Magistrate Judge’s recommendation to dismiss

various claims in the court-ordered recast complaint (ECF No. 23)

lack merit, and the Recommendation filed by the United States

Magistrate Judge on May 21, 2021 (ECF No. 31) is hereby approved,

adopted,    and   made    the   Order    of   the   Court.       The   Clerk   is

additionally DIRECTED to docket Plaintiff’s original Complaint in

the above-captioned action (ECF No. 1) as a separate civil action

in this Court, and Plaintiff is ORDERED to either pay the filing

fee or file a motion to proceed in forma pauperis in the new action

within TWENTY-ONE (21) DAYS if he wishes to proceed with the claims

contained in his original Complaint.

     It is now the Court’s understanding that Plaintiff intends to

proceed in three separate § 1983 actions: (1) his case based on

the original Complaint in this case (ECF No. 1), which primarily

raises claims that Defendant Black failed to provide proper COVID-

                                        10
      Case 4:21-cv-00003-CDL-MSH Document 52 Filed 07/29/21 Page 11 of 11



19 precautions at RSP, and which will be docketed as a separate

action pursuant to this Order; (2) the above-captioned action,

which primarily raises claims that Defendants retaliated against

him for complaining about the lack of COVID-19 precautions at RSP;

and    (3)   a   yet-to-be-filed   complaint   primarily    raising   claims

concerning additional retaliation.         To avoid further confusion in

this case, Plaintiff is ORDERED to clearly label each forthcoming

filing with the case number in which he would like that filing

docketed.

       IT IS SO ORDERED, this 29th day of July, 2021.


                              S/Clay D. Land
                              CLAY D. LAND
                              U.S. DISTRICT COURT JUDGE
                              MIDDLE DISTRICT OF GEORGIA




                                      11
